DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	The present application is a continuation of US patent application 16/635,884, now US patent 11,224,765.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5 and 9-18 of U.S. Patent No. 11,224,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated or rendered obvious by the reference claims as follows:
Instant claim(s)
Reference claim(s)
1
1
2-4
2-4
5
9
6
5
7-11
11-15
12
17
13-14
16-18
15-16
1-2
17
4
18
11
19-20
10


Instant claim 1 is anticipated by reference claim 1 since reference claim 1 includes all limitations of instant claim 1 (the use of a model from the reference claim is not included in the instant claim, so the scopes of the claims are not equivalent). Instant claims 15-16 are directed to systems configured to carry out the methods of reference claims 1-2 (without the use of models) and would thus have been obvious. The remainder of the instant claims are identical or substantially identical to the cited reference claims.

Allowable Subject Matter
Claim(s) 1-20 would be allowable if a terminal disclaimer for the parent application is filed and accepted.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 1 and 15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest processing an obtained image to identify the relative location of the center of the calibration phantom and the camera plane of the image capture device; and utilizing the identified location of the center of the calibration phantom and the camera plane of the image capture device to determine the relative location of the camera plane of the image capture device and the isocenter of a treatment room towards which the treatment apparatus is arranged to direct radiation.
Meir (US 2016/0129283) discloses a method of determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room though which a treatment apparatus is arranged to direct radiation (Abstract), the method comprising: locating a calibration phantom with its center located approximately at the isocenter of a treatment room (par. [0051]), wherein in plan-view the surface of the calibration phantom closest to an image capture device is inclined approximately 45° relative to the camera plane of the image capture device (see stereoscopic camera system 10 in fig. 1); obtaining an image of the calibration phantom using the image capture device (par. [0052]); processing an obtained image to generate a model of the imaged surface of the calibration phantom (par. [0059], [0061]).
Scheib (US 2015/0085993) discloses a calibration phantom for determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room through which a treatment apparatus is arranged to direct radiation (see phantom assembly 100 in fig. 1 and par. [0037]), the calibration phantom comprising a calibration cube (fig. 1 and par. [0042]), the markings bisecting the cube (e.g., cross-hair alignment markings 10 in fig. 1; see also par. [0048]).
While methods of determining the relative location of an image capture device of a monitoring system for monitoring the positioning of a patient during radiation treatment and an isocenter of a treatment room though which a treatment apparatus is arranged to direct radiation were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.

Regarding claims 2-14 and 16-20, the claims would be allowable due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884